DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2021 and May 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 13 (referred to as reference claims) of U.S. Patent No. 11,109,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the reference claims 1, 6 and 13 anticipate limitations of claims 19 and 20 shown as follows.
Regarding claim 19, reference claims 1 and 13 claim: An illuminated walking assistance apparatus (column 17 line 34) comprising: an elongated staff having a ground-engaging tip portion (col.17 line 36) at a first end and a handle at an opposing second end (col.17 line 37); the staff providing a light pipe positioned proximal the tip portion (col.17 lines 38-39) and having a light- emitting member disposed (col.17 line 39) therein to selectively illuminate the ground proximal the tip portion (col.17 lines 40-41); and an at least one heartbeat sensor (col.18 line 42) positioned on the handle (col.18 line 42 recites “wherein the handle provides an at least one heartbeat sensor positioned”) for being in contact with a hand or finger of a user (col.18 line 43) so as to selectively monitor a heartbeat of the user (col.18 line 44).
Regarding claim 20, reference claims 1 and 6 claim: An illuminated walking assistance apparatus (column 17 line 34) comprising: an elongated staff having a ground-engaging tip portion (col.17 line 36) at a first end and a handle at an opposing second end (col.17 line 37); the staff providing a light pipe positioned proximal the tip portion (col.17 lines 38-39) and having a light- emitting member disposed (col.17 line 39) therein to selectively illuminate the ground proximal the tip portion (col.17 lines 40-41); and an ambient light detector (col.18 line 6) configured for measuring ambient light conditions proximal the apparatus (col.18 lines 6-8), whereby upon the apparatus detecting the presence of a pre-defined amount of ambient light (col.18 lines 8-9), via the light detector (col.18 line 9), the apparatus is configured for automatically deactivating the light-emitting member (col.18 lines 10-11).


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 and 15-17 (referred to as reference claims) of U.S. Patent No. 11,109,655 in view of MIZUTA et al (JP 2002119315 A, provided with corresponding English translation document), MURPHY (US Patent no. 5,960,805) and ZHOU (CN 202635825 U).  
Regarding claim 1, reference claim 1 claims: An illuminated walking assistance apparatus (column 17 line 34) comprising: an elongated staff having a ground-engaging tip portion (col.17 line 36) at a first end and a handle at an opposing second end (col.17 line 37); and the staff providing a light pipe positioned proximal the tip portion (col.17 lines 38-39) and having a light- emitting member disposed (col.17 line 39) therein to selectively illuminate the ground proximal the tip portion (col.17 lines 40-41).  
However, reference claim 1 does not claim: the light-emitting member providing both a white colored light source and a red colored light source for selectively illuminating the ground with a white colored light or red colored light. 
MIZUTA teaches in ¶0007, ¶0005, ¶0009, ¶0011 and illustrated in Figures 1-3B, a white light source body 3a and red light source body 3b integrally attached to band body 2 attached to lower half of the cane main body 1 and an operation switch 11 for the purposes of selectively operating at least the white light source body 3a to direct white light toward the ground and the red light source body 3b to inform danger as visual indication to drivers of bicycle or automobile from behind, in order to provide effective illumination on the area around the feet in providing visual guidance to the cane user and visibility for cyclists or drivers of cars traveling behind the cane user walking at night.  
MURPHY teaches in column 4 lines 40-47, a luminous umbrella 20 configured to minimize impairment of the user's night vision, when the light bulb 28 may provide red-light only, or when the light may include a red-light source (or a red filter) and a white-light source, in which case the light source is switchable between a red-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision, and a white-light setting suitable for greatly improving the visibility of the user and the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light-emitting member disposed in the light pipe of the elongated staff of reference claim 1 of US Patent no.11,109,655 to include the type of white light source body, red light source body, and operation switch as taught by MIZUTA et al in order for the staff user to selectively operate at least the white light source body to provide effective illumination on the area around the ground and feet of the staff user, thereby provide visual guidance and safe passage for the staff user walking during low ambient light conditions.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light-emitting member disposed in the light pipe of the elongated staff of reference claim 1 of US Patent no.11,109,655 to include the type of red light source (or a red filter) and a white-light source, wherein the light source is switchable between a red-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision, and a white-light setting suitable for greatly improving the visibility of the user and the ground as taught by MURPHY in order for the staff user to selectively operate the red-light setting instead of the white-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision. 
Regarding claim 2, reference claim 17 claims: the staff further providing a red nightlight which is always on so as to facilitate locating the apparatus in a dark environment.  Though reference claim 17 does not claim the red nightlight as a pilot light positioned in the handle, the red nightlight being claimed with the same operation and function of being always on so as to facilitate locating the apparatus in a dark environment, a red nightlight intrinsically is a pilot light.  
However, reference claim 17 does not claim the red nightlight as the pilot light positioned in the handle of claim 2.
ZHOU teaches in ¶0005, ¶s0016-0017 and Figures 1-3, the handle of a walking stick comprising a red light LED lamp in the lamp head as at least one or more red light LED flash 44 for the purpose of providing visual location of walking stick of the lost user needing to be found and be provided assistance.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the red nightlight of the staff of the illuminated walking assistance apparatus of reference claim 17 of US Patent no.11,109,655 to include being positioned in the handle as taught by ZHOU in order to facilitate visually locating the staff of the illuminated walking assistance apparatus of the lost user needing to be found and be provided assistance. 
Regarding claim 3, reference claim 2 claims (in col.17 lines 48-52): further comprising an at least one motion sensor (col.17 line 49) configured for detecting movement of the staff relative to the ground (col.17 lines 49-51), thereby allowing the apparatus to determine when the apparatus is in use (col.17 lines 51-52).
Regarding claim 4, reference claim 3 claims (in col.17 lines 53-62): upon the apparatus determining that the apparatus is in use, via the at least one motion sensor (col.17 lines 55-56), the apparatus is configured for automatically activating the light-emitting member (col.17 lines 56-58); and upon the apparatus determining that the apparatus is not in use, via the at least one motion sensor, the apparatus is configured for automatically deactivating the light- emitting member (col.17 lines 59-62).
Regarding claim 5, reference claim 4 claims (in col.17 lines 63-67): further comprising a timer, whereby upon the apparatus determining that the apparatus has not been used for a pre-defined period of time, the apparatus is configured for automatically deactivating the light-emitting member.
Regarding claim 6, reference claim 5 claims (in col.18 lines 1-4): wherein the apparatus is configured for tracking a number of steps taken by a user based on data obtained by the at least one motion sensor.
Regarding claim 7, reference claim 6 claims (in col.18 lines 5-11): further comprising an ambient light detector configured for measuring ambient light conditions proximal the apparatus, whereby upon the apparatus detecting the presence of a pre-defined amount of ambient light, via the light detector, the apparatus is configured for automatically deactivating the light-emitting member.
Regarding claim 8, reference claim 7 claims (in col.18 lines 12-18): further comprising a handle light positioned within the handle for use as a flashlight, the handle light in electrical communication with a handle light switch positioned on the apparatus for selectively activating and deactivating the handle light.
Regarding claim 9, reference claim 8 claims (in col.18 lines 19-22): further comprising an on switch in electrical communication with the light-emitting member for selectively activating and deactivating the light-emitting member. 
Regarding claim 10, reference claim 9 claims (in col.18 lines 23-27): further comprising a flash switch in electrical communication with the light-emitting member, wherein the light- emitting member is configured for selectively flashing upon the flash switch being pressed in a pre-defined pattern. 
Regarding claim 11, reference claim 10 claims (in col.18 lines 28-31): wherein the apparatus is configured for generating an audible alert upon the flash switch being pressed in a pre-defined pattern. 
Regarding claim 12, reference claim 1 claims (in col.17 lines 42-43): a transceiver in selective communication with an at least one user device.
Regarding claim 13, reference claim 1 claims (in col.17 lines 43-47): wherein upon the transceiver and the at least one user device moving beyond communication range from one another, at least one of the transceiver and user device is configured for generating an "out of range" alert.
Regarding claim 14, reference claim 11 claims (in col.18 lines 32-36): , wherein at least one of the apparatus and user device is configured for transmitting a pre-defined message to an at least one pre-defined recipient upon the flash switch being pressed in a pre-defined pattern. 
Regarding claim 15, reference claim 12 claims (in col.18 lines 37-40): wherein the pre-defined message includes the current GPS coordinates of at least one of the apparatus and the user device. 
Regarding claim 16, reference claim 13 claims (in col.18 lines 41-44): wherein the handle provides an at least one heartbeat sensor positioned for being in contact with a hand or finger of a user so as to selectively monitor a heartbeat of the user.
Regarding claim 17, reference claim 15 claims (in col.18 lines 49-53): a red filter slidably engaged with the light pipe for selectively covering the light-emitting member, thereby reducing the effects of REM sleep cycle interruption during use of the apparatus at night.
Regarding claim 18, reference claim 16 claims (in col.18 lines 54-55): wherein the handle comprises antimicrobial properties. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WINN et al (US 6,394,116 B1) in view of MIZUTA et al (JP 2002119315 A, provided with corresponding English translation document) and MURPHY (US Patent no. 5,960,805).
Regarding claim 1, WINN discloses an illuminated walking assistance apparatus (10 in Fig.1 described in col.4 lines 12-43) comprising: an elongated staff (12) having a ground-engaging tip portion (14) at a first end (14 in Fig.1, col.4 line 18) and a handle (16) at an opposing second end (col.4 line 19); and the staff (12) providing a light pipe (18) positioned proximal the tip portion (col.4 lines 20-21) and having a light- emitting member (lamp 34 or source of illumination 34) disposed therein to selectively illuminate the ground (col.4 lines 46-54) proximal the tip portion (col.4 lines 20-21).  
However, WINN does not disclose the light-emitting member (lamp 34 or source of illumination 34)  providing both a white colored light source and a red colored light source for selectively illuminating the ground with a white colored light or red colored light.
MIZUTA teaches in ¶0007, ¶0005, ¶0009, ¶0011 and illustrated in Figures 1-3B, a white light source body 3a and red light source body 3b integrally attached to band body 2 attached to lower half of the cane main body 1 and an operation switch 11 for the purposes of selectively operating at least the white light source body 3a to direct white light toward the ground and the red light source body 3b to inform danger as visual indication to drivers of bicycle or automobile from behind, in order to provide effective illumination on the area around the feet in providing visual guidance to the cane user and visibility for cyclists or drivers of cars traveling behind the cane user walking at night.  
MURPHY teaches in column 4 lines 40-47, a luminous umbrella 20 configured to minimize impairment of the user's night vision, when the light bulb 28 may provide red-light only, or when the light may include a red-light source (or a red filter) and a white-light source, in which case the light source is switchable between a red-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision, and a white-light setting suitable for greatly improving the visibility of the user and the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light-emitting member disposed in the light pipe of the elongated staff of reference claim 1 of US Patent no.11,109,655 to include the type of white light source body, red light source body, and operation switch as taught by MIZUTA et al in order for the staff user to selectively operate at least the white light source body to provide effective illumination on the area around the ground and feet of the staff user, thereby provide visual guidance and safe passage for the staff user walking during low ambient light conditions.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light-emitting member disposed in the light pipe of the elongated staff of reference claim 1 of US Patent no.11,109,655 to include the type of red light source (or a red filter) and a white-light source, wherein the light source is switchable between a red-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision, and a white-light setting suitable for greatly improving the visibility of the user and the ground as taught by MURPHY in order for the staff user to selectively operate the red-light setting instead of the white-light setting for improving the visibility of the user and the ground while minimizing impairment of night vision. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WINN et al (US 6,394,116 B1) in view of MIZUTA et al (JP 2002119315 A, provided with corresponding English translation document) and MURPHY (US Patent no. 5,960,805) as applied to claim 1 above, and further in view of DURFEE et al (US 2008/0225513 A1).
WINN as modified by MIZUTA et al and MURPHY above discloses the claimed invention except: a motion sensor configured for detecting movement of the staff relative to the ground, thereby allowing the apparatus to determine when the apparatus is in use; upon the apparatus determining that the apparatus is in use, via the at least one motion sensor, the apparatus is configured for automatically activating the light-emitting member; and upon the apparatus determining that the apparatus is not in use, via the at least one motion sensor, the apparatus is configured for automatically deactivating the light- emitting member; a timer, whereby upon the apparatus determining that the apparatus has not been used for a pre-defined period of time, the apparatus is configured for automatically deactivating the light-emitting member.
DURFEE et al (US 2008/0225513 A1) teaches in ¶s0022-0023, ¶0031 mobility devices having light source 22 controlled by sensors 23 that include motion sensor or accelerometer 23 incorporated into tip 1, with logic controller that program the light source to remain ON for a predetermined period of time before turning off.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WINN et al (US 6,394,116 B1) in view of ALGHAZI et al (US 2019/0142120 A1).
Regarding claim 19, WINN’116 discloses an illuminated walking assistance apparatus (10 in Fig.1 described in col.4 lines 12-43) comprising: an elongated staff (12) having a ground-engaging tip portion (14) at a first end (14 in Fig.1, col.4 line 18) and a handle (16) at an opposing second end (col.4 line 19); the staff (12) providing a light pipe (18) positioned proximal the tip portion (col.4 lines 20-21) and having a light- emitting member (lamp 34 or source of illumination 34) disposed therein to selectively illuminate the ground (col.4 lines 46-54) proximal the tip portion (col.4 lines 20-21).  
However, WINN does not disclose an at least one heartbeat sensor positioned on the handle for being in contact with a hand or finger of a user so as to selectively monitor a heartbeat of the user.
ALGHAZI teaches in ¶0034 and Fig.6, the handle 602 of cane 600 comprising at least a sensor configured to detect biometrics that include at least heart rate in the form of gripping sensors, light sensors, fingerprint sensors, and/or GPS sensors, and the handle 602 may include a status indicator, which may be implemented by, for example, light (e.g. LED), sound, vibration and/or visual (e.g. display).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the handle of the elongated staff of WINN’116 to include biometric sensor of measuring the user’s heart rate as taught by ALGHAZI et al in order to measure and display user’s heart beat/rate, thereby inform the user to decide if any further health assistance is needed.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WINN et al (US 6,394,116 B1) in view of CUCKSON (GB 2,404,144 A).
Regarding claim 20, WINN discloses an illuminated walking assistance apparatus (10 in Fig.1 described in col.4 lines 12-43) comprising: an elongated staff (12) having a ground-engaging tip portion (14) at a first end (14 in Fig.1, col.4 line 18) and a handle (16) at an opposing second end (col.4 line 19); the staff (12) providing a light pipe (18) positioned proximal the tip portion (col.4 lines 20-21) and having a light- emitting member (lamp 34 or source of illumination 34) disposed therein to selectively illuminate the ground (col.4 lines 46-54) proximal the tip portion (col.4 lines 20-21).  
However, WINN does not disclose an ambient light detector configured for measuring ambient light conditions proximal the apparatus, whereby upon the apparatus detecting the presence of a pre-defined amount of ambient light, via the light detector, the apparatus is configured for automatically deactivating the light-emitting member.
CUCKSON teaches from its Abstract, illumination means disposed as LEDs 10 on a walking stick 2 and operation being partly controlled by a light level detection sensor comprising a light dependent resistor 12 which is located at a front section of the handle, the threshold of light that is needed on the sensor to activate or deactivate the illumination means that can be graduated by a variable resistor 28, in order to prevent battery discharge when the user is not using the stick. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the elongated staff of WINN’116 to include a light level detection sensor as taught by CUCKSON in order to activate or deactivate the illumination means when the threshold of light is detected and thereby prevent battery discharge when the user is not using the stick. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WINN (US 11,109,654 B2) cited as parent application 16/471,276.  RUSSO (US 2007/0000531 A1) teaches ¶s0020-0021 and ¶0027 and Figs.1A-3A, sensing portion 41 disposed at the center of the grip handle 47 and the top end 49 of the shaft 23 that can be hollow to allow the user to insert a finger (F FIG. 3B) into the sensing portion 41 of the monitor, such as a heartbeat/oximetry sensor comprising upper and lower PCB boards 41a and 41b, enclosed within. 
GOREY et al (US 2012/0080064 A1) describes in ¶0076 and Figs.18-19, the light source 713 include motion and/or photo sensing (day or night) functionality, for turning on the light source 713 has been turned on, the light may sense if any motion is occurring in the apparatus 700. If motion is sensed, the system then automatically checks to see whether a less than desirable amount of light exists within the surrounding area. If the system determines a less than adequate lighting situation exists, the light source will automatically turn on. If sufficient light exists in the surrounding area, the light source will not turn on even if it has sensed motion (i.e. --someone has touched or picked up their cane). The light source will remain on as long as it continues to sense motion and insufficient light. Once motion has completely stopped for an adequate period of time (such as for one minute, for example), the light source will turn off.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

August 23, 2022
AC